DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  In the Examiner’s opinion in regards to claim 1, Kumar et al (US 7886580 B2) teaches a system comprising a coolant tank (14, i.e. elastic vessel) configured to hold a liquid coolant and a gas comprising at least one of air and liquid coolant vapor and a heat exchanger (2) configured to reject heat from the liquid coolant to an environment (Column 3, line 56 – Column 4, line 3) and a pressure sensor (24, i.e. pressure gauge) configured to detect a pressure in the coolant tank (14) and to output signals indicative of the pressure in the coolant tank (14) as a function of time (Column 3, line 56 – Column 4, line 3).  
However, Kumer et al does not teach the structural limitations of the sealed cooling system for use in an aerospace application wherein the sealed cooling system further comprises a temperature sensor configured to detect a temperature within the sealed cooling system and to output signals indicative of the temperature within the sealed cooling system as a function of time and a processor configured to receive the signals indicative of the pressure and the signals indicative of the temperature and to provide an output indicative of a leak in the sealed cooling system based on detected changes in the pressure in the coolant tank as a function of detected changes in the temperature within the sealed cooling system compared to anticipated changes in the pressure in the coolant tank as a function of detected changes in temperature within the sealed cooling system in combination with the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency.

In the Examiner’s opinion in regards to claim 10, Kumar et al (US 7886580 B2) teaches a system comprising a coolant tank (14, i.e. elastic vessel) configured to hold a liquid coolant and a gas comprising at least one of air and liquid coolant vapor and a heat exchanger (2) configured to reject heat from the liquid coolant to an environment (Column 3, line 56 – Column 4, line 3) and a pressure sensor (24, i.e. pressure gauge) configured to detect a pressure in the coolant tank (14) and to output signals indicative of the pressure in the coolant tank (14) as a function of time (Column 3, line 56 – Column 4, line 3).  
However, Kumer et al does not teach a method of detecting leakage in a sealed cooling system for use in an aerospace application further comprising the method steps of providing a temperature sensor configured to detect a temperature within the sealed cooling system and to output signals indicative of the temperature within the sealed cooling system as a function of time and providing a processor configured to receive the signals indicative of the pressure and the signals indicative of the temperature; and determining the presence of a leak in the sealed cooling system based on detected changes in the pressure in the coolant tank as a function of detected changes in the temperature within the sealed cooling system compared to anticipated changes in the pressure in the coolant tank as a function of detected changes in temperature within the sealed cooling system in combination with the remaining limitations of independent claim 10.  The remaining claims are allowed due to their dependency.

In the Examiner’s opinion in regards to claim 18, Kumar et al (US 7886580 B2) teaches a system comprising a coolant tank (14, i.e. elastic vessel) configured to hold a liquid coolant and a gas comprising at least one of air and liquid coolant vapor and a heat exchanger (2) configured to reject heat from the liquid coolant to an environment (Column 3, line 56 – Column 4, line 3) and a pressure sensor (24, i.e. pressure gauge) configured to detect a pressure in the coolant tank (14) and to output signals indicative of the pressure in the coolant tank (14) as a function of time (Column 3, line 56 – Column 4, line 3).  
However, Kumer et al does not teach a method of detecting leakage in a sealed cooling system for use in an aerospace application further comprising the method steps of detecting a second temperature within the sealed cooling system greater than the first temperature, predicting a second pressure in the gas space corresponding to the second temperature, detecting a second pressure in the coolant tank corresponding to the second temperature, comparing the detected second pressure to the predicted second pressure, and determining the presence of a leak in the sealed cooling system if the detected second pressure deviates from the predicted second pressure according to predetermined criteria in combination with the remaining limitations of independent claim 18.  The remaining claims are allowed due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhatti et al (US 6826948 B1) - The present invention is directed to liquid circulation cooling systems for electronic devices and the like, and more particularly to apparatus for detecting, locating and isolating coolant leaks at the pipe joints of such systems.
Voss (US 5022265 A) - The present invention relates to a method for testing for leaks in freeze-drying systems and to freeze-drying apparatus for performing the method.
Voss (US 4918975 A) - The present invention relates to a method for testing systems filled with fluids (liquids, vapors or gases) for leaks. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856              

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856